UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6895



VINCENT F. RIVERA,

                                              Plaintiff - Appellant,

          versus


ALBERTO GONZALES, United States Attorney
General, Judicial Conference of the USA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-00246-TSE)


Submitted:   July 31, 2006                 Decided:   August 24, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent F. Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Vincent F. Rivera appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion in which he sought relief

from the judgment dismissing his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the    record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Rivera v. Gonzales, No. 1:05-cv-00246-TSE (E.D. Va. filed

Apr. 24, 2006; entered Apr. 25, 2006).         We deny Rivera’s motion for

appointment of counsel and his motion to supplement the record.

Further, we deny as moot Rivera’s motion to expedite the appeal.

We   dispense    with   oral   argument   because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -